434 F.2d 1314
Morten MORTENSON et al., Plaintiffs and Appellants,v.BURLINGTON NORTHERN, INC., a Delaware corporation, Appellee.
No. 24093.
United States Court of Appeals, Ninth Circuit.
Dec. 15, 1970.

Appeal from the United States District Court for the District of Montana; Russell E. Smith, Judge.
Floyd Small, Helena, Mont.  (argued), of Milton G. Anderson, Sidney, Mont., and Dale Cox, Glendive, Mont., for appellant.
Cale Crowley (argued), of Crowley, Kilbourne, Haughey, Hanson & Gallagher, Billings, Mont., Earl F. Requa, Gen. Counsel, St. Paul, Minn., for appellee.
Before CHAMBERS, BROWNING and KILKENNY, Circuit Judges.
PER CURIAM:


1
Here an effort is made to get mineral rights excluded by the terms of the grant from appellee's predecessor.


2
The district court was unable to distinguish this case from Russell v. Texas Co.  (Northern Pacific Railway Co.)  (9th Cir. 1957), 238 F.2d 636, and ruled against plaintiffs-appellants, 295 F.Supp. 158.


3
We are unable to distinguish Russell either.  So we affirm.